SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

140
CA 16-00986
PRESENT: CENTRA, J.P., PERADOTTO, CURRAN, TROUTMAN, AND SCUDDER, JJ.


VILLAGE OF SCOTTSVILLE, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

JOHN MCINTOSH, CANDACE MCINTOSH,
DEFENDANTS-APPELLANTS,
ET AL., DEFENDANT.


FRANK A. ALOI, ROCHESTER, FOR DEFENDANTS-APPELLANTS.

THE LAW OFFICES OF PETER K. SKIVINGTON, PLLC, GENESEO (DAVID R. MAGILL
OF COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from a judgment and order (one paper) of the Supreme
Court, Monroe County (Renee Forgensi Minarik, A.J.), entered September
10, 2015. The judgment and order, inter alia, granted the cross
motion of plaintiff for summary judgment and a permanent injunction.

     It is hereby ORDERED that the judgment and order so appealed from
is unanimously affirmed without costs for reasons stated in the
decision at Supreme Court.




Entered:    February 3, 2017                    Frances E. Cafarell
                                                Clerk of the Court